Citation Nr: 0603653	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  99-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dizziness, to include claimed as a result of 
undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by hyperventilation syndrome, to include claimed 
as a result of undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by muscles spasms of the low back, to include 
claimed as a result of undiagnosed illness and claimed as 
secondary to chronic lumbosacral strain.

4.  Entitlement to service connection for a disability 
manifested by muscles spasms of the legs, to include claimed 
as a result of undiagnosed illness and claimed as secondary 
to chronic lumbosacral strain.

5.  Entitlement to service connection for a disability 
manifested by numbness of the left foot, to include claimed 
as a result of undiagnosed illness and claimed as secondary 
to chronic lumbosacral strain.

6.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1989 to September 1993, with service in the 
Persian Gulf during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July 1998 and June 2003 by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that the rating decision in 
July 1998 denied the veteran's claims of entitlement to 
service connection for disabilities manifested by muscle 
spasms of the low back, muscle spasms of the legs, and 
numbness of the left foot on a direct basis and as results of 
an undiagnosed illness of a Persian Gulf veteran and that the 
rating decision in June 2003 denied claims by the veteran 
that those disabilities were secondary to his service-
connected chronic lumbosacral strain.

A decision-remand by the Board in December 2000 remanded the 
issues on appeal to the RO for further development of the 
evidence.  A decision-remand by the Board in April 2004 
remanded the issues on appeal to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC, for further 
development of the evidence.  The case was most recently 
returned to the Board in August 2005.       


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The appellant is a Persian Gulf veteran.

3. The veteran's dizziness is a manifestation of a service-
connected psychiatric disorder and is considered in rating 
the psychiatric disorder.

4.  The veteran's hyperventilation syndrome is a 
manifestation of a service-connected psychiatric disorder and 
is considered in rating the psychiatric disorder.

5.  The muscles spasms of the veteran's low back are a 
manifestation of a service-connected chronic lumbosacral 
stain and are considered in rating the service-connected back 
disability.

6.  There is no competent or credible evidence of record 
showing that the veteran exhibits objective indications of a 
chronic disability manifested by muscle spasms of the legs. 

7.  The veteran exhibits objective indications of a chronic 
disability manifested by numbness of the left foot.

8.  The veteran's service-connected chronic lumbosacral 
strain is primarily manifested by subjective complaints of 
pain, no more than moderate limitation of motion, slight 
spasms, and some fatigability and incoordination on extended 
standing.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability manifested by dizziness is dismissed as moot.  38 
U.S.C.A. § 7105 (West 2002).

2.  The claim of entitlement to service connection for a 
disability manifested by hyperventilation syndrome is 
dismissed as moot.  38 U.S.C.A. § 7105 (West 2002).

3.  The claim of entitlement to service connection for a 
disability manifested by muscle spasms of the low back is 
dismissed as moot.  38 U.S.C.A. § 7105 (West 2002).

4.  A disability manifested by muscle spasms of the legs was 
not incurred in or aggravated by service, is not shown to be 
due to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War, and is 
not proximately due to or a result of service-connected 
chronic lumbosacral strain.  38 U.S.C.A. §§ 1110, 1112, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.317 (2005).

5.  Entitlement to service connection for a disability 
manifested by numbness of the left foot due to undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War is warranted.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).

6.  The schedular and extraschedular criteria for an 
evaluation in excess of 20 percent for chronic lumbosacral 
strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence which is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) which is necessary to substantiate 
the claim; (2) which VA will seek to provide; (3) which the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
which pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim but it is not error to 
provide remedial notice in a case pending before VA on 
November 9, 2000.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 120 (2005).     

A remedial VCAA notice letter furnished by the RO to the 
veteran in June 2003 and remedial VCAA notice letters 
furnished by the AMC to the veteran in February 2005 and in 
April 2005 informed him of the evidence needed to 
substantiate his claims, of the evidence which VA had 
obtained and would attempt to obtain, and of the evidence 
which he should submit in support of his claims.  The AMC's 
February 2005 letter to the veteran advised the veteran to 
submit to VA any evidence in his possession which pertained 
to his claims.  Thus, VA provided the veteran with the four 
elements of VCAA and thereby satisfied VA's duty to notify 
pursuant to the VCAA and its implementing regulations.  
Furnishing VCAA notice to the veteran subsequent to the 
receipt of his application for benefits was necessitated by 
the fact that the rating action appealed by the veteran to 
the Board was prior to enactment of the VCAA.  The timing of 
the VCAA notice was in no way prejudicial to the appellant 
who has had ample opportunity during the almost ten years 
that his claims on appeal have been pending to secure and 
present evidence in support of his claims.  See Mayfield, 
supra.  

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
service medical records and the available records of his 
post-service VA and private medical treatment which he 
identified.  In addition, VA afforded the veteran several VA 
medical examinations to determine the nature, severity, and 
likely etiology of the claimed disabilities for which the 
veteran is seeking service connection or increased 
compensation.  The veteran and his representative have not 
identified any additional existing evidence which might be 
pertinent to his claims on appeal.  Therefore, the Board 
finds that further assistance is not required and the case is 
ready for appellate review. 

I. Legal Criteria

Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

An organic disease of the nervous system may be presumed to 
have been incurred in service when the disease was manifested 
to a compensable degree within one year of the veteran's 
separation from active service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2005) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2006, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).   To be "chronic" a 
disability must have existed for six months or more or have 
exhibited intermittent episodes of improvement and worsening 
over a six-month period.  Id.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).
 
Evaluation of Lumbosacral Strain 

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003, during the pendency of 
the appellant's appeal.  See 68 Fed. Reg. 51454-51456 (August 
27, 2003). 

Prior to the amendments, 38 C.F.R. § 4.71a, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 provided that slight limitation 
of motion of the lumbar spine warranted an evaluation of 10 
percent.  Moderate limitation of motion warranted an 
evaluation of 20 percent.  Severe limitation of motion 
warranted an evaluation of 40 percent.  

Prior to the amendments, 38 C.F.R. § 4.71a, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 provided that lumbosacral 
strain with slight subjective symptoms only warranted a 
noncompensable evaluation.  Lumbosacral strain with 
characteristic pain on motion warranted an evaluation of 10 
percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warranted an evaluation of 20 percent.  
An evaluation of 40 percent required severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Prior to the amendments, intervertebral disc syndrome was 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  That diagnostic code was revised effective 
September 23, 2002.  See 67 Fed. Reg. 54349 (August 22, 
2002).  

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (2003).  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2003).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) held that a diagnostic code based on limitation of 
motion of a joint did not subsume 38 C.F.R. § 4.40 and that 
38 C.F.R. § 4.14, which prohibits rating the same disability 
under different diagnoses, did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, is evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The General Rating Formula 
for Diseases and Injuries of the Spine provides that an 
evaluation of 20 percent is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  An evaluation of 40 percent is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

Extraschedular Evaluation

Ratings shall be based as far as practicable upon the average 
impairment of earning capacity, with the additional proviso 
that the Secretary shall adjust the schedule of ratings from 
time to time in accordance with experience.  To accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Undersecretary 
for Benefits or the Director of the Compensation and Pension 
Service, upon field station submission, is authorized to 
approve, on the basis of the criteria set forth in this 
paragraph, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2005).

Competent Medical Evidence

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent Lay Evidence

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

II. Factual Background and Analysis

Claims Which Are Moot

With regard to the appellant's claims for service connection 
for a disability manifested by dizziness and for a disability 
manifested by hyperventilation syndrome, the Board notes 
that, while this case was in remand status, a rating decision 
in May 2005 granted entitlement to service connection for 
panic disorder.  In May 2004, a VA physician who conducted a 
Gulf War Guidelines examination of the veteran and reviewed 
the reports of his post-service VA psychiatric and pulmonary 
examinations found that his dizziness and hyperventilation 
were symptoms of his panic disorder.  The veteran, who as a 
layman is not qualified to offer an opinion on a question of 
medical diagnosis or medical causation, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), is not competent 
to refute the May 2004 finding and opinion of the VA 
examining physician, and there is no competent or credible 
evidence of record contrary to her opinion that dizziness and 
hyperventilation syndrome are symptoms of the veteran's 
service-connected panic disorder.  

With regard to the appellant's claim for service connection 
for a disability manifested by muscle spasms of the low back, 
the Board notes that both before and after a post-service 
motor vehicle accident (MVA) on August 13, 2003, in which the 
veteran sustained injury to his low back, physicians have 
found that he has a history of spasms of the paraspinous 
musculature of his lumbosacral spine associated with his 
service-connected chronic lumbosacral strain.  For example, 
the VA physician who conducted a VA spine examination in 
March 1996 and a private neurologist who evaluated the 
veteran in January 2004 both made such findings.  

The provisions of 38 C.F.R. § 4.14 prohibit the evaluation of 
the same disability under various diagnoses.  The evaluation 
of the same manifestation under different diagnoses is to be 
avoided.  Thus, as a general rating principle, the practice 
of evaluating one aspect of a disability under more than one 
diagnostic code is prohibited.  See also Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In this case, the medical evidence establishes that dizziness 
and hyperventilation syndrome are manifestations of the 
service-connected panic disorder.  While these manifestations 
are not specifically listed in the rating criteria for mental 
disorders, the Court has pointed out that the symptoms 
recited in the rating criteria for mental disorders follow 
the phrase "such symptoms as" and that 'such as' means 
"for example" or "like or similar to."  The Court stated 
that the factors listed in the rating formula are 
"examples" of conditions which warrant particular ratings, 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Thus, in rating 
mental disorders, VA is to consider all symptoms of a 
claimant's condition which affect the level of occupational 
and social impairment, including, if applicable, symptoms 
such as dizziness and hyperventilation syndrome.  On this 
basis, the Board concludes that the veteran's claims of 
entitlement to service connection for disabilities manifested 
by dizziness and by hyperventilation syndrome, to include 
claimed as a result of undiagnosed illness, are already the 
subject of compensation and the claim for service connection 
for these manifestations as separate and distinct 
disabilities must be dismissed as moot.  See 38 U.S.C.A. § 
7105 (West 2002).

On the same basis, the Board concludes that the veteran's 
claim of entitlement to service connection for a disability 
manifested by muscle spasms of the low back, to include 
claimed as a result of undiagnosed illness and claimed as 
secondary to chronic lumbosacral strain, must be dismissed as 
moot.  See 38 U.S.C.A. § 7105 (West 2002).  As noted above, 
muscles spasms were specifically listed in both the old and 
the new rating criteria for rating lumbosacral strain, 
Diagnostic Codes 5295 and 5237.  


Service Connection For Disability Manifested By Muscle Spasms 
Of Legs

A careful review of all the evidence of record in this case, 
including the veteran's service medical records and all post-
service evidence, to include VA and private medical treatment 
records and, also, numerous reports of VA and private 
clinical evaluations and diagnostic studies of the veteran's 
spine, lower extremities, and muscles reveals that no 
physician or other health care provider has ever noted or 
reported a finding of spasms of the muscles of either of the 
veteran's legs.  Nor has the veteran, in his written 
statements and hearing testimony of record or by submitting a 
lay statement or statements in support of his claim, provided 
any competent lay evidence of non-medical indicators capable 
of independent verification tending to show that he has a 
chronic disability manifested by muscle spasms of the legs 
which has been manifested to a compensable degree under 
applicable criteria of the rating schedule.  With absolutely 
no relevant evidence in support of the claim for service 
connection for a disability manifested by muscle spasms of 
the legs, the Board must conclude that entitlement to that 
benefit is not established.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. §§ 3.317, 3.159(a) (2005).

Service Connection For Disability Manifested By Numbness Of 
Left Foot

With regard to the veteran's claim for service connection for 
a disability manifested by numbness of the left foot, to 
include as a result of undiagnosed illness, the Board first 
notes that the appellant is a Persian Gulf veteran.  See 
38 C.F.R. § 3.317(d) (2005).

The veteran contends that he first experienced numbness of 
his left foot in service in 1990 which was not precipitated 
by any trauma.  His service medical records are negative for 
any complaints, findings, or a diagnosis of numbness of the 
left foot.

Private diagnostic studies of the veteran's lower extremities 
in January 1998, including an electromyelogram (EMG) and a 
nerve conduction velocity (NCV) study, were reported as 
essentially normal, with no evidence of polyneuropathy or of 
proximal or distal nerve entrapment.

A VA specialist in neurology who examined the veteran in 
early August 2003, prior to the MVA later that month, 
reported that an EMG of both lower extremities and of the 
veteran's paraspinal muscles was normal and NCV studies of 
both lower extremities were normal.  The VA neurologist 
stated that a clinical examination of the veteran and the 
diagnostic studies showed no evidence of neuropathy, 
myopathy, or radiculopathy.

At a VA muscles and spine examination in March 2003, some 
decreased sensation to light touch on the plantar aspect of 
the veteran's left foot was found on sensory examination.

The VA physician who performed the veteran's Gulf War 
Guidelines examination in May 2004 and reviewed the pertinent 
medical records in his claims file at that time reported that 
no diagnosis could be made to account for the veteran's left 
foot numbness.  She rendered a diagnosis of numbness of the 
left foot secondary to an undetermined etiology.

On this record, the Board finds that the appellant, who is a 
Persian Gulf veteran, exhibits objective indications of a 
disability of the left foot manifested by numbness which, by 
history, physical examination, and diagnostic studies, cannot 
be attributed to any known clinical diagnosis and which has 
been manifested to a degree of 10 percent prior to December 
31, 2006, under the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8525 pertaining to mild incomplete paralysis 
of the posterior tibial nerve, and so he is entitled to an 
allowance of service connection for a disability manifested 
by numbness of the left foot as a result of undiagnosed 
illness.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2005).


Evaluation Of Lumbosacral Strain

The record reveals that, on August 13, 2003, the veteran was 
involved in a MVA in which he sustained spinal injuries 
including an injury to his low back region.  The Board notes 
that this low back injury in mid-August 2003, was prior to 
September 26, 2003, the effective date of the revisions to 
criteria for evaluating disabilities of the spine.  

In November 2003, at the veteran's request, his spine was 
evaluated by Enrico Fazzini, M.D., a board-certified 
specialist in neurology.  In a report dated in January 2004, 
Dr. Fazzini stated that a clinical examination and diagnostic 
studies, including an EMG, a NCV study, and an MRI of the 
lumbar spine, showed that the veteran had decreased or absent 
deep tendon reflexes, paraspinal muscle spasms in the 
cervical, dorsal, and lumbar spine regions which were most 
severe in the lumbar spine region, positive straight leg 
raising on the right and on the left, left C6-7 
radiculopathy, left L-5 radiculopathy, and range of motion of 
the lumbosacral spine decreased by 30 to 40 percent.  He 
stated that the MRI findings included intervertebral disc 
protrusion at L4-5 and an intervertebral disc bulge at L5-S1.  
Dr. Fazzini diagnosed the veteran with lumbar myofascial pain 
syndrome, with radiculopathy, and reported that, "The 
patient's symptoms are a result of the motor vehicle 
accident, which occurred on August 13, 2003."

Thus, in November 2003, Dr. Fazzini found that the veteran's 
lumbosacral spine symptoms, to include pain, limitation of 
motion and muscle spasms, were attributable to injury to his 
lower back in the August 2003 MVA.  The record reveals that, 
prior to the MRI of the veteran's lumbar spine performed in 
December 2003 at the order of Dr. Fazzini, which showed 
intervertebral disc pathology of the veteran's lumbosacral 
spine, attributable to the injuries sustained by the veteran 
in the August 2003 MVA, no diagnostic study in the veteran's 
case showed any pathology of the discs of his lumbosacral 
spine.  Therefore, it would not be appropriate to rate the 
veteran's chronic lumbosacral strain prior to August 2003 
under either the former Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, or under the current Diagnostic 
Code 5243, pertaining to intervertebral disc syndrome.

The pertinent evidence of record prior to August 13, 2003, 
concerning the veteran's lumbosacral spine disability 
includes the reports of a VA examination with lumbar spine X-
rays in January 1998, a VA physical therapy evaluation in 
October 1998, a VA examination with lumbar spine X-rays in 
March 2003, as well as reports by the veteran's private 
treating chiropractor.  None of the competent medical 
evidence of record compiled prior to August 13, 2003, showed 
severe limitation of motion of the veteran's lumbar spine so 
as to meet the criteria of former Diagnostic Code 5292 for 
the next higher rating of 40 percent for limitation of motion 
of the lumbar spine.  Nor does any of the competent medical 
evidence of record compiled prior to August 13, 2003, show 
any findings to meet the criteria (severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion) of 
former Diagnostic Code 5295 for the next higher rating of 40 
percent for lumbosacral strain.

At the VA spine-muscles examination in March 2003, the 
examining physician found that the veteran's low back pain 
caused him to have some fatigability and incoordination but 
noted that he was able to work full-time in a standing 
position as a cook.


In sum, the veteran's chronic lumbosacral strain prior to the 
August 13, 2003, was no more than moderate in degree and, in 
the Board's view, the fatigability and incoordination 
associated with that service-connected disability which was 
found at the March 2003 VA examination is adequately and 
appropriately compensated by the currently assigned 20 
percent evaluation for chronic lumbosacral strain.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca, supra.

MRI study in December 2003 resulted in the following 
conclusions:  L4-L5 intervertebral disk protrusion, midline 
and to the right, with annular tear and mild spinal stenosis; 
and L5-S1 intervertebral disk bulge, with annular tear.  

In a letter dated in January 2004, B. Venger, M.D., reported 
that the veteran had been involved in a MVA six months ago 
and that he reported that he had had no prior history of back 
problems.  The veteran was seen for complaints of back pain 
and pain down the left leg.  Examination of the veteran's 
lumbar spine revealed mild tenderness, slight spasms, and 
slight decreased range of motion.  Straight leg raising was 
negative bilaterally.  Motor examination revealed 5/5 
strength without focal deficit.  Tone was normal and 
symmetric.  There was no atrophy or fasciculations.  Dr. 
Venger concluded that the veteran had what appeared to be 
possible internal disc derangement at L4-5 and L5-S1 with a 
disc protrusion at L4-5.  

A report dated in February 2004 reflects that the veteran was 
seen by M. Prater, M.D., for evaluation of low back and lower 
extremity symptomatology following a MVA on August 13, 2003.  
Lumbar spine examination revealed forward flexion of the back 
to about 55 degrees.  Extension of the low back to 10 to 15 
degrees, lateral flexion to the right to about 15 degrees and 
to the left to about 25 degrees.  Rotation to the right and 
left to about 30 degrees.  The veteran had no tenderness on 
palpation of the midline spinous processes.  The impressions 
were low back pain and left lower extremity symptomatology.  

In a document dated in April 2004, M. Colucci, D.C., reported 
that the veteran was first examined on August 15, 2003, for 
symptoms which started after a MVA on August 13, 2003.  Dr. 
Colucci reported that the veteran had been seen on several 
occasions thereafter.  When examined in March 2004, lumbar 
flexion measured 78/90 with mild pain; extension 26/30 with 
mild pain; right lateral flexion 24/25 with mild pain; left 
lateral flexion 25/25 with mild pain; right rotation 28/30 
with mild pain; and left rotation 30/30 with mild pain.  The 
veteran was released from active chiropractic care in March 
2004 as he had reached maximum chiropractic benefit for the 
injuries.

The veteran was accorded an examination by VA for disability 
evaluation purposes in May 2004.  He reported lower back pain 
without radiation.  He was on no treatment and he had not had 
any surgery.  He denied any problems with his activities of 
daily living.  He worked as a cook and had to stand for 7 to 
8 hour shifts.  He reported that he had pain doing this and 
that in a 12-month period of time he was off work because of 
back pain five or six days.  The veteran's gait was brisk 
with a rhythm of spinal motion that was intact.  There was no 
limp or stiffness in his gait.  His forward flexion was 
maximum of 60 degrees, with 20 degrees of extension, 30 
degrees of lateral flexion to the left and right, and 30 
degrees of rotation.  He was limited by pain as far as doing 
any significant repetitive motion.  He had localized 
tenderness in his left paraspinous area without evidence of 
scoliosis or change in gait.  Sensory and motor examinations 
were normal.  Waddell's testing was positive.  Lumbar spine 
films showed complete sacralization of L5.  He had slight 
ventral spondylitic end-plate hypertrophy and mild L4-5 facet 
osteoarthritis, unchanged when compared to x-rays of March 
2003.  He had a reduced curvature in the sagittal plane 
possibly representing paraspinous muscle spasm.  The 
examination resulted in the following diagnosis:  mechanical 
low back pain due to congenital abnormality of segmentation 
and mild osteoarthritis.  EMG/NCV done to determine etiology 
of foot numbness was completely normal.

As noted above, the revised criteria for rating disabilities 
of the spine effective September 26, 2003, provide that 
lumbosacral strain, Diagnostic Code 5237, is evaluated under 
a General Rating Formula for Diseases and Injuries of the 
Spine with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation in excess of 20 percent requires 
forward flexion of the thoracolumbar spine to be limited to 
30 degrees or less or ankylosis of the thoracolumbar spine.  
Clearly, the veteran's thoracolumbar spine is not limited to 
30 degrees or less and no ankylosis of the spine has been 
reported.  Accordingly, a rating in excess of 20 percent for 
the service-connected lumbosacral strain is not warranted 
under the revised criteria for rating disabilities of the 
spine.  As noted above, the criteria pertaining to 
intervertebral disc syndrome are not applicable in this case.

The potential application of various other provisions of 
Title 38 of the Code of Federal Regulations (2005) has also 
been considered by the Board, whether or not they were raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that in the 
veteran's case, the disability picture presented by his 
chronic lumbosacral strain, which has not required 
hospitalization or markedly interfered with his employment, 
is not so exceptional or unusual as to warrant a referral for 
an evaluation on an extraschedular basis.  The Board is, 
therefore, not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

For these reasons, the Board concludes that entitlement to an 
evaluation in excess of 20 percent for chronic lumbosacral 
strain is not warranted on a schedular or on an 
extraschedular basis.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, effective September 26, 2003. 

Benefit Of Doubt Doctrine  

As the preponderance of the evidence is against the veteran's 
claims denied herein, the benefit of the doubt doctrine does 
not apply on those issues.  38 U.S.C.A. § 5107(b) (West 
2002). 


ORDER

Claims of entitlement to service connection for a disability 
manifested by dizziness, a disability manifested by 
hyperventilation syndrome, and a disability manifested by 
muscles spasms of the low back are dismissed as moot. 

Entitlement to service connection for a disability manifested 
by muscles spasms of the legs is denied.

Entitlement to service connection for a disability manifested 
by numbness of the left foot as a result of undiagnosed 
illness is granted.

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


